         CASE 0:18-cv-03103-TNL Document 48 Filed 12/17/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


ABDULLAHI WARFA, and OMAR
OMAR, on behalf of themselves and all                 Civ. No.: 0:18-cv-03103 (TNL)
others similarly situated, and on behalf of
the Minnesota Rule 23 Class,

                       Plaintiffs,
vs.

NATIONWIDE EXPRESS, LLC,

                       Defendants.


      ORDER GRANTING FINAL APPROVAL OF RULE 23 CLASS AND
               COLLECTIVE ACTION SETTLEMENT
________________________________________________________________________

       The parties consented to this Court’s jurisdiction in accordance with 28 U.S.C. §

636(c) and Rule 73 of the Federal Rules of Civil Procedure. (ECF No. 34.)

       In the Court’s order preliminarily approving the Settlement Agreement, the Court

approved the parties’ stipulation to certify the proposed class and collective action for

settlement purposes. (Order 2–3, ECF No. 46.) The Court further appointed class counsel.

(Id. 4.) Finally, the Court set deadlines for mailing notice and filing objections and requests

for exclusion and scheduled a final approval hearing. (Id. 4–6.)

       On January 13, 2020, the Court conducted a final approval hearing. Having

reviewed the filings and arguments at the preliminary and final approval hearings; the

Settlement Agreement and exhibits; and based on all other filings, records, and pleadings

in this matter; IT IS HEREBY ORDERED as follows:
        CASE 0:18-cv-03103-TNL Document 48 Filed 12/17/19 Page 2 of 4



        1.     For the reasons stated in the preliminary approval Order, the Court makes
final for the purposes of settlement the certification of the Minnesota Fair Labor Standards
Act Rule 23 Class consisting of the following:

       All delivery drivers who performed services for Defendants through
       Nationwide Express, LLC at any time during the period of May 19, 2018 to
       March 13, 2019.

       2.      For the reasons stated in the preliminary approval Order, the Court makes
final for the purposes of settlement, the certification of the Fair Labor Standards Act,
collective action consisting of the following:

       All delivery drivers who performed services for Defendants through
       Nationwide Express, LLC at any time during the period of May 19, 2018 to
       March 13, 2019.

       3.  The Court recognizes there are 198 individuals in these settlement classes
(“Class Members”).

       4.      When the Court preliminarily approved the settlement, it approved the form
and manner of sending the settlement notices to the Class Members. The Court finds that
the parties administered the distribution of the settlement notices in the form and manner
previously approved by the Court, and that the notice provided constitutes due and
sufficient notice to all persons entitled to receive notice.

       5.     The Court finds that a full and fair opportunity has been afforded to Class
Members to participate in the proceedings convened to determine whether the settlement
should be given final approval. None of the Class Members objected to the settlement or
requested to be excluded.

       6.      The Court affirms its findings from the preliminary approval Order that the
settlement reached is fair, reasonable, and adequate. As a result of the $205,000.00
settlement reached here, Class Members will recover 100% of the estimated unpaid
overtime wages after a deduction for attorneys’ fees, costs, and class representative service
payments. Further, the parties have made participation in the settlement easy. All Class
Members will receive a settlement check. Only those who choose to participate in the
settlement by cashing their check within 90 days of issuance will release their claims
subject to the settlement. Those who do not cash their checks will not release any claims.
This manner and method of settlement ensures as many Class Members as possible may
participate in the settlement.

       7.     Class Counsel seeks an attorneys’ fee award of $68,333.33 and Defendants
do not oppose this request. Despite the lack of opposition, the Court has considered the
request through the lens of the percentage-of-recovery and lodestar approaches. See Netzel
                                             2
        CASE 0:18-cv-03103-TNL Document 48 Filed 12/17/19 Page 3 of 4



v. West Shore Group, Inc., No. 16-cv-2552 (RHK/LIB), 2017 WL 1906955, at *8 (D. Minn.
May 7, 2017). The award amounts to one-third of the total settlement amount and follows
efficient effort on the part of Class Counsel to achieve a sizeable recovery for the Class
Members. Class Counsel took a risk in litigating a case that might not result in their
compensation and helped secure payment for employees who likely would not have found
representation to pursue individual claims. The Court therefore finds the attorneys’ fees
requested to be fair and reasonable in light of the results obtained for the Class Members
by Class Counsel. The attorneys at Nichols Kaster, PLLP’s have considerable experience
litigating wage and hour class and collective actions, and their informed opinion of the
fairness of the settlement, provides further weight in support of approval.

        8.    The Court approves Class Counsel’s request for reimbursement for litigation
costs in the amount of $1,778.45 as reasonable.

       9.     The Court approves of the requested class representative service awards of
$1,500.00 each for Abdullahi Warfa and Omar Omar as fair and reasonable for their effort
and assistance with this case.

       10.     Consistent with the Settlement Agreement, the Court approves the following
timeline for the resolution of this matter:

 Deadline                                       Description

 30 days from issuance of this Order            Defendants to deliver settlement checks to
                                                Class Counsel, who will promptly mail
                                                them to Class Members

 90 days from issuance of settlement checks Expiration of settlement checks

 55 days from settlement check expiration       Parties to file stipulation for dismissal
                                                identifying who failed to timely cash
                                                checks for dismissal without prejudice and
                                                those who timely cashed their checks for
                                                dismissal with prejudice.


      11.     Accompanying the settlement checks mailed to Class Members shall be the
Notice of Settlement previously approved by the Court. (See ECF No. 45–2.)

      12.    Defendant shall print on the back of the checks “By cashing, I opt into Case
18-cv-03103 (D. Minn.) and release all federal and MN state wage and hour claims from
5/19/18-6/20/19.”




                                            3
        CASE 0:18-cv-03103-TNL Document 48 Filed 12/17/19 Page 4 of 4



       13.    Without affecting the finality of this Order, the Court retains exclusive and
continuing jurisdiction over the litigation for purposes of supervising, implementing,
interpreting and enforcing this Order and the Settlement Agreement.

IT IS SO ORDERED.

Date: _____________________                      ___________________________
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota




                                            4
